                         UNITED STATES DISTRICT COURT
                          DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA                    Cr. No. 19-015-WES

              v.

 HAROLD RUSSELL TAUB,
           Defendant.


                             NOTICE OF APPEARANCE

      Peter M. Nothstein, Trial Attorney of the Public Integrity Section of the Criminal

Division of the Department of Justice, hereby files this Notice of Appearance on behalf

of the United States in the above captioned case.



                                                Respectfully submitted,

                                                ANNALOU TIROL
                                                Acting Chief, Public Integrity Section
                                                Criminal Division, U.S. Department of
                                                Justice

                                                    /s/ Peter M. Nothstein
                                                PETER M. NOTHSTEIN
                                                Trial Attorney, Public Integrity Section
                                                1400 New York Avenue, NW
                                                Washington, DC 20001
                                                (202) 616-2401
                                                peter.nothstein@usdoj.gov
